Citation Nr: 1752536	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher rating for left shoulder impingement with post-operative acromioplasty. 

2. Entitlement to a higher rating for bilateral pes planus, plantar fasciitis, and right heel spur.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New and pertinent evidence was associated with the claims file after the September 2013 Statement of the Case, including VA examinations and medical records.  After being notified of this new evidence, in October 2017, the Veteran requested that the Board remand his case back to the AOJ for review of the additional evidence.   See 38 C.F.R. § 20.1304(c).  

Additionally, there are outstanding private and VA medical records that need to be obtained. 



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all private medical providers who have treated his left shoulder and bilateral foot disabilities from 2009 to the present and authorize VA to access these medical records, including from the 6th Medical Group at MacDill Air Force Base from 2008 to the present.  Notify him that, in the alternative, he can provide the treatment records. 

2. Obtain outstanding records from VAMC Tampa from March 1, 2017 to the present.  

3. After completion of the above and consideration of the evidence associated with the claims file since the September 2013 Statement of the Case, the AOJ should readjudicate the claims and provide the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

